Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward G. Shlikas appeals the district court’s orders denying relief on his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shlikas v. SLM Corp, No. 1:09-cv-02806-WDQ (D. Md. Aug. 25, 2010; May 25, 2011; May 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.